EXHIBIT 10.1

 

LOGO [g74484ubs.jpg]

  UBS Financial Services Inc.  

 

Please complete and sign this form.

We must receive it by November 14, 2008.

 

Acceptance of UBS’s offer relating to auction rate securities

 

By signing below and returning this form, I accept UBS’s offer of Rights
relating to my Eligible ARS in the account listed below. I understand and
acknowledge the following:

 

•       All Eligible ARS must remain in my UBS account listed below until I
exercise my Rights to sell my Eligible ARS to UBS or they are redeemed by the
issuer or purchased or sold on my behalf by UBS;

 

•       I will instruct my UBS Financial Advisor or Branch Manager if and when I
want to exercise my Rights and sell my Eligible ARS to UBS during the period of
June 30, 2010, through July 2, 2012;

 

•       The acceptance of UBS’s offer constitutes consent (to the extent legally
required) for UBS, acting as principal, to purchase my Eligible ARS or to sell
them on my behalf at any time in its sole discretion and without other prior
notice to me, from the date that I accept this offer through July 2, 2012;

 

•       If UBS purchases, sells or otherwise disposes of my Eligible ARS, it
will deposit the par value in my account within one business day of settlement
of the transaction;

 

•       I release UBS and its employees/agents from all claims except claims for
consequential damages directly or indirectly relating to its marketing and sale
of ARS and expressly agree that I will not seek any damages or costs (punitive
damages, attorney fees, etc.) other than consequential damages. I also will not
serve as a class representative or receive benefits under any class action
settlement or investor fund;

 

•       If the account named below is in the name of a corporation, partnership,
trust or other entity, I represent and warrant that I have the power and
authority to accept this offer on behalf of that entity.

 

   

Please complete and sign this form.

We must receive it by November 14, 2008.

 

ACCELRYS, INC

ATTN: BILL SOMMERS

10188 TELESIS COURT

SUITE 100

SAN DIEGO CA 92121-4779

 

 

Mail

 

 

UBS Financial Services Inc.

ATTN: ARS Group

1000 Harbor Boulevard

Weehawken, NJ 07086

  Account Number: CP 71338   Fax   +1-201-442-7766 LOGO [g74484sign-here.jpg]  
Account owner signature  

/s/ Mark S. Emkjer

  Date  

11-11-08

  Additional party signature  

 

  Date  

 

  Daytime telephone number  

858-799-5000

     

If you have questions, please contact your UBS Financial Advisor or Branch
Manager at +1-312-525-4500.

Clients outside the U.S. may call +1-201-352-0105 collect.

 

We kindly request that you do not include comments or questions on this form as
it could delay processing of your instructions.

 

UBS AG has filed a registration statement (including a prospectus) with the SEC
for the offering to which this communication relates. Before you make an
investment decision, you should read the prospectus in that registration
statement and other documents that UBS has filed with the SEC for more complete
information about UBS and this offering. You may get these documents for free by
visiting EDGAR on the SEC Web site at www.sec.gov or by calling UBS’s ARS Client
Service Center at +1-800-253-1974.

 

UBS Financial Services Inc. serves as the clearing firm for UBS International
Inc. Accordingly, the information and terms contained in this letter and the
accompanying materials are directed to clients of both UBS Financial Services
Inc and UBS International Inc.

 

 

©2008 UBS Financial Services Inc. All rights reserved. Member SIPC

  1C-ARS0  

 

LOGO [g74484barcode.jpg]

  011200908|U|8628562100|01|01  

 

000101